Citation Nr: 0731548	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1963 
to October 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty to 
assist in post traumatic stress disorder (PTSD) cases 
involves notifying the veteran of alternative forms of 
evidence that may serve to verify alleged inservice incidents 
or stressors.  Sizemore v. Principi, 18 Vet. App. 264, 273-74 
(2004) (holding that the duty to assist was not met where VA 
did not advise a noncombat veteran of the possibility of 
submitting alternative forms of evidence, including buddy 
statements, to verify inservice occurrences).

In July 2004, the veteran filed a claim of entitlement to 
service connection for PTSD based on near-misses in the 
helicopter, counting the bullet holes in the chopper after a 
mission, and flights into North Vietnamese camps.  In an 
August 2004 letter, the RO provided the veteran with notice 
of the information and evidence needed to substantiate and 
complete his claim.  The letter did not notify the veteran of 
the possibility of alternative forms of evidence to prove 
inservice occurrences, including buddy statements, but 
contained a stressor information sheet to be filled out and 
sent back to the RO.  The veteran did not provide the RO with 
any additional information regarding his alleged inservice 
stressors, instead only providing a list of his PTSD 
symptoms.  In a November 2004 VA psychiatric examination, 
however, it appears the veteran stated that he or witnessed 
the death of two of his friends in Vietnam.  The examiner 
diagnosed PTSD.  That same month, the RO denied the veteran's 
claim for entitlement to service connection for PTSD for lack 
of a verified stressor.  The RO did not attempt to contact 
the veteran to determine if he could provide additional 
information regarding the alleged deaths.

Although the duty to assist is not a one-way street, and the 
veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence, see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Board 
finds that additional development regarding the veteran's 
alleged PTSD stressors must be conducted prior to an 
appellate determination.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the veteran and 
request additional information regarding 
the deaths of his two friends, Lockhart 
and Allison, including the circumstances 
of the deaths, the approximate location, 
and an approximate time period.  The RO 
must also inform the veteran that he may 
submit corroboration in the form of 
"buddy" statements, to include 
statements from fellow service members, 
family members, or friends (including 
letters written home while in service), as 
to his claimed stressor events.  The RO 
must afford the veteran the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  

3.  If the veteran identifies additional 
treatment records or other pertinent 
documents not already associated with the 
claims file, the RO must attempt to 
procure copies.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must be 
given an opportunity to respond.

4.  If the veteran provides appropriate 
stressor verification information, the RO 
must contact the Joint Services Records 
Research Center (JSRRC), or other 
appropriate resources and request 
information regarding the alleged 
stressors.  All attempts to secure this 
evidence must be documented in the claims 
file, and all responses received from the 
JSRRC, and/or other appropriate resources, 
should be associated with the claims file.

5.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination to 
ascertain the nature, severity, and 
etiology of psychiatric disorder found.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  

6.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

8.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



